 ~
\ .:;,_A0245D    (Rev. 3/01) Judgment in a Criminal Case for Revocations
                 Sheet 1


                                     UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA
                UNITED STATES OF AMERICA                                            JUDGMENT IN A CRIMINAL CASE
                                      v.
                                                                                                                                                   7
         CHRISHENA RENEE JIMENEZ-GREEN (4)

                                                                                    CASE NUMBER: 12CR4080-W

                                                                                    Roxana Sandoval, Federal Defenders Inc.
                                                                                    Defendant's Attorney
REGISTRATION No.

THE DEFENDANT:
                           783 38298
                                                                                                                        ~---·Fi      LED
                                                                                                                                  ~~U:?: 4 201 I
X was found in violation based on his conviction                in 18CR3912-W
                                                                -=-".:....O.""'-"-"'-''--------
ACCORDINGLY, the court has adjudicated that the defendant is guilty of the following allegation(s) and orders supe ised   relLe              Q
Allegation Number                          Nature of Violation                                                            CLERK. U.S. DISTRICT COURT
                                                                                                                   sour:~;:.~.-J OISTHICT OF CALIFORNIA
One (nvl)                                  Committed Law Violation                                                 BY                            DEPUTY




        The defendant is sentenced as provided in pages 2 through                            ---"2'-- of this judgment. The sentence is imposed
pursuant to the Sentencing Reform Act of 1984.



         IT IS ORDERED that the defendant shall notifY the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all f"mes, restitution, costs, and special assessments imposed by this Judgment are fully
paid. Ifordered to pay restitution, the defendant shall notify the court and Umted States attorney of any material change in the defendant's
economic circumstances.

                                                                                   Janu    22 2019
                                                                                   Date oflmposition of


                                                                                   THOMASJ. W
                                                                                   UNITED STAT
~   ~4
•AO 245B     JUDGMENT IN A CRIMINAL CASE
             SHEET 2 - IMPRISONMENT
                                                                                  Judgment - Page 2 of 2
DEFENDANT: CHRISHENA RENEE GREEN-JIMENEZ (4)
CASE NUMBER: 12CR4080-W

                                                 IMPRISONMENT

         The defendant is hereby comm!tted to the custody of the United States Bureau of Prisons to be im risoned




                                                     RETURN

         I have executed this judgment as follows:

                Defendant delivered on _ _ _ _ _ _ to - - - - - - - - - - - - - - -
         at _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                          UNITED STATES MARSHAL


                                                                   BY-----------~
                                                                      Deputy United States Marshal
